NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2153-19

KELLY MCKISKI and
BRIAN MCKISKI,
wife and husband,

          Plaintiffs-Appellants,

v.

HARRAH'S ATLANTIC CITY
OPERATING COMPANY, LLC,
d/b/a HARRAH'S RESORT
ATLANTIC CITY,

     Defendant-Respondent.
____________________________

                   Argued March 22, 2021 – Decided September 27, 2021

                   Before Judges Currier and DeAlmeida.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Atlantic County, Docket No. L-0251-18.

                   R.C. Westmoreland argued the cause for appellants
                   (Westmoreland Vesper Quattrone & Beers, PA,
                   attorneys; R.C. Westmoreland, on the briefs).
            Jennifer B. Barr argued the cause for respondents
            (Cooper Levenson, PA, attorneys; Victor P.
            Wasilauskas, III, and Jennifer B. Barr, on the brief).

      The opinion of the court was delivered by

DeALMEIDA, J.A.D.

      Plaintiffs Kelly McKiski and Brian McKiski appeal from the December

16, 2019 order of the Law Division granting summary judgment to defendant

Harrah's Atlantic City Operating Company, LLC d/b/a Harrah's Resort Atlantic

City (Harrah's) in this slip-and-fall premises liability action. We affirm.

                                        I.

      The motion record, construed in the light most favorable to plaintiffs as

the non-moving parties, Brill v. Guardian Life Ins. Co. of Am., 142 N.J. 520

(1995), reveals the following facts. On February 6, 2016, Kelly1 was a patron

at a hotel casino operated by Harrah's in Atlantic City. It is undisputed that

while Kelly was walking in a public area of the property she slipped on liquid

on a marble floor and fell.

      Kelly filed a complaint in the Law Division alleging that Harrah's

breached its duty of reasonable care to her by not remediating a dangerous



1
 Because the plaintiffs share a surname we refer to them by their first names.
We intend no disrespect.
                                                                              A-2153-19
                                        2
condition on its property of which it was, or should have been, aware. Kelly

alleged she suffered personal injuries as a result of that breach of duty and Brian

brought a derivative per quod claim.

      Harrah's subsequently moved for summary judgment, arguing that no

reasonable jury could find, based on the evidence produced during discovery,

that Harrah's created the dangerous condition, had actual or constructive notice

of its existence, or an adequate opportunity to ameliorate the harm posed by the

condition, prior to Kelly's accident. Harrah's relied in large part on a video

surveillance recording that captured Kelly's fall and preceding events.

      The recording depicts a busy area of the hotel casino lobby adjacent to

rows of operating slot machines. A group of young patrons carrying pillows,

sleeping bags, and a number of other items enter the area and approach a column,

where they stop to arrange their belongings. One member of the group places

or drops a bag containing a bottle of liquor on the floor. It appears that this

action broke the bottle and caused the spill that resulted in Kelly's fall. Although

a few members of the group made an effort to clean up the spill, it is undisputed

that liquid and broken glass remained on the floor near the column. One minute

and three seconds after the spill, the group departs. Twenty seconds later, Kelly

walks past the column, slips on the liquid, and falls to the floor.


                                                                              A-2153-19
                                         3
      Although no Harrah's employees are seen in the recording in the area of

the spill until they come to Kelly's aid after her fall, plaintiffs argued that two

security guards were assigned to locations approximately ten to twelve feet from

the site of the spill, and another employee may have been present at a bell

captain's station twenty feet from the spill, at the time the bottle broke. They

argued that a reasonable jury could infer from the evidence that these Harrah's

employees should have heard the bottle break, responded to the site of the spill,

and protected patrons from falling in the minute and twenty-three seconds prior

to Kelly's accident. At oral argument on the motion, plaintiffs' counsel conceded

Harrah's did not have actual notice of the spill.

      The trial court issued an oral opinion granting the motion. The court

concluded that no reasonable jury could find that the one minute and twenty-

three seconds between the spill and Kelly's fall provided Harrah's with a

reasonable opportunity to notice and remove the dangerous condition that

caused her to fall. Thus, the court concluded, Harrah's could not be charged

with constructive notice of the danger created by the spill. Simply put, the court

found "as a matter of law that [Harrah's] had insufficient time to become aware

of the spill and clean it up" before Kelly's accident. Because Harrah's did not




                                                                             A-2153-19
                                         4
have notice of the spill, the court reasoned, it did not breach a duty to Kelly to

remove the hazard that caused her injuries.

      In light of its conclusions, on December 16, 2019, the trial court entered

an order granting defendant's motion and dismissing the complaint with

prejudice.

      This appeal follows. Plaintiffs argue the trial court erred by resolving

genuine issues of material fact, applying inapplicable legal precedents, and

rejecting the expert opinion offered by plaintiffs in opposition to the summary

judgment motion.

                                        II.

      We review the trial court's decision granting summary judgment de novo,

using "the same standard that governs trial courts in reviewing summary

judgment orders." Prudential Prop. & Cas. Ins. Co. v. Boylan, 307 N.J. Super.

162, 167 (App. Div. 1998). Rule 4:46-2(c) provides that a court should grant

summary judgment when "the pleadings, depositions, answers to interrogatories

and admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact challenged and that the moving party is

entitled to a judgment or order as a matter of law." "Thus, the movant must

show that there does not exist a 'genuine issue' as to a material fact and not


                                                                             A-2153-19
                                        5
simply one 'of an insubstantial nature'; a non-movant will be unsuccessful

'merely by pointing to any fact in dispute.'" Prudential, 307 N.J. Super. at 167

(quoting Brill, 142 N.J. at 529-30).

      In order to prove defendant's liability, plaintiffs needed to establish: "(1)

a duty of care, (2) a breach of that duty, (3) actual and proximate causation, and

(4) damages." Davis v. Brickman Landscaping, Ltd., 219 N.J. 395, 406 (2014)

(quoting Jersey Cent. Power & Light Co. v. Melcar Util. Co., 212 N.J. 576, 594

(2013)). Because Kelly was a business invitee, Harrah's owed her "a duty of

reasonable care to guard against any dangerous conditions on [its] property that

[it] either knows about or should have discovered." Rowe v. Mazel Thirty, LLC,

209 N.J. 35, 44 (2012) (quoting Hopkins v. Fox & Lazo Realtors, 132 N.J. 426,

434 (1993)). "[A]n invitee seeking to hold a business proprietor liable in

negligence 'must prove, as an element of the cause of action, that the defendant

had actual or constructive knowledge of the dangerous condition that caused the

accident.'"   Prioleau v. Ky. Fried Chicken, Inc., 223 N.J. 245, 257 (2015)

(quoting Nisivoccia v. Glass Gardens, Inc., 175 N.J. 559, 563 (2003)).

      The absence of actual or constructive notice of the dangerous condition is

generally "fatal to [a] plaintiff's claim of premises liability." Arroyo v. Durling




                                                                             A-2153-19
                                        6
Realty, LLC, 433 N.J. Super. 238, 243 (App. Div. 2013). It is well-established

that:

             [a] defendant has constructive notice when the
             condition existed "for such a length of time as
             reasonably to have resulted in knowledge and
             correction had the defendant been reasonably diligent."
             Parmenter v. Jarvis Drug Stores, Inc., 48 N.J. Super.
             507, 510 (App. Div. 1957). Constructive notice can be
             inferred in various ways. The characteristics of the
             dangerous condition giving rise to the slip and fall, see,
             Tua v. Modern Homes, Inc., 64 N.J. Super. 211, 220
             (App. Div. 1960) (finding constructive notice where
             wax on the floor had hardened around the edges), or
             eyewitness testimony, see, Grzanka v. Pfeifer, 301 N.J.
             Super. 563, 574 (App. Div. 1997) . . . (finding
             constructive notice where eyewitness noted the light
             had been out for a while) may support an inference of
             constructive notice about the dangerous condition.

             [Troupe v. Burlington Coat Factory Warehouse Corp.,
             443 N.J. Super. 596, 602 (App. Div. 2016).]

"The mere '[e]xistence of an alleged dangerous condition is not constructive

notice of it.'" Arroyo, 433 N.J. Super. at 243 (alteration in original) (quoting

Sims v. City of Newark, 244 N.J. Super. 32, 42 (Law Div. 1990)).

        We have carefully reviewed the record and conclude, as did the motion

judge, that the one minute and twenty-three seconds during which the liquid was

on the lobby floor was insufficient to support a finding of constructive notice of

the dangerous condition that caused Kelly's fall.         Plaintiffs identified no


                                                                            A-2153-19
                                         7
evidence from which a reasonable jury could conclude that any employee of

Harrah's was in close enough proximity to the site of the spill to hear the bottle

break or that the spill was evident for an adequate period of time that it would

have been discovered through the exercise of reasonable diligence by the

members of Harrah's staff stationed in the lobby. Plaintiffs' suggestion that

Harrah's employees should have heard or noticed the spill in time to prevent

Kelly's fall is based solely on speculation relating to the position of those

employees at the time of the spill and the audio conditions in the busy lobby.

      We also see no error in the trial court's implicit rejection of the expert

opinion offered by plaintiffs. The opinion, set forth in a written report, is not

predicated on accepted industry standards or practices regarding the

maintenance of hotel properties. It is instead the net opinion of the expert that

the Harrah's employees in the lobby at the time of the spill should have, in effect,

immediately noticed the dangerous condition and prevented Kelly's fall. The

opinion, therefore, is inadmissible. See Pomerantz Paper Corp. v. New Cmty.

Corp., 207 N.J. 344, 373 (2011) ("[I]f an expert cannot offer objective support

for his or her opinions, but testifies only to a view about a standard that is

'personal,' it fails because it is a mere net opinion.").




                                                                              A-2153-19
                                          8
      To the extent we have not specifically addressed any of plaintiffs'

remaining arguments, we conclude they lack sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                   A-2153-19
                                       9